MANDATE

THE STATE OF TEXAS

TO THE 216TH JUDICIAL DISTRICT COURT OF GILLESPIE COUNTY, GREETINGS:

Before our Court of Appeals for the Fourth District of Texas on December 3, 2014, the cause upon appeal to
revise or reverse your judgment between

Michael Tatsch, Appellant

V.

Chrysler Group, LLC and Infinity County Mutual Insurance Company, Appellee

No. 04-13-00757-CV and Tr. Ct. No. 12977

was determined, and therein our said Court of Appeals made its order in these words:


      In accordance with this court’s opinion of this date, the trial court’s
judgments are AFFIRMED in part and REVERSED and REMANDED in
part. Specifically, the trial court’s no evidence summary judgment in favor of
appellee Chrysler Group, LLC with regard to appellant Michael Tatsch’s
implied warranty claim is AFFIRMED. The trial court’s no evidence summary
judgment in favor of appellee Chrysler Group, LLC as to appellant Michael
Tatsch’s express warranty claim is REVERSED and the claim is REMANDED
to the trial court for further proceedings consistent with this court’s opinion.

      The trial court’s traditional summary judgment in favor of appellee
Infinity County Mutual Insurance Company is REVERSED because it did not
address appellant Michael Tatsch’s claims against appellee Infinity County
Mutual Insurance Company. The trial court’s no evidence summary judgment
in favor of appellee Infinity County Mutual Insurance Company with regard
to appellant Michael Tatsch’s claims based on sections 541.060(a)(2), (3), and
(8) of the Texas Insurance Code is AFFIRMED. The trial court’s no evidence
summary judgment in favor of appellee Infinity County Mutual Insurance
Company with regard to appellant Michael Tatsch’s claim based on section
541.060(a)(7) of the Texas Insurance Code is REVERSED and that claim is
REMANDED to the trial court for further proceedings consistent with this
court’s opinion.

       We order that each party bear its own costs of appeal.
WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals for the Fourth
District of Texas, in this behalf and in all things have the order duly recognized, obeyed, and executed.

WITNESS the Hon. Sandee Bryan Marion, Chief Justice of the Court of Appeals for the Fourth District of
Texas, with the seal of the Court affixed and the City of San Antonio on December 4, 2015.

                                                        KEITH E. HOTTLE, CLERK




                                                        Cynthia A. Martinez
                                                        Deputy Clerk, Ext. 53853
                                            BILL OF COSTS

        TEXAS COURT OF APPEALS, FOURTH DISTRICT, AT SAN ANTONIO

                                        No. 04-13-00757-CV

                                            Michael Tatsch

                                                     v.

              Chrysler Group, LLC and Infinity County Mutual Insurance Company

           (NO. 12977 IN 216TH JUDICIAL DISTRICT COURT OF GILLESPIE COUNTY)


TYPE OF FEE                  CHARGES        PAID            BY
MOTION FEE                         $15.00   E-PAID
MOTION FEE                         $15.00   E-PAID          SEAN HIGGINS
MOTION FEE                         $10.00   E-PAID          SHARLA FROST
MOTION FEE                         $10.00   E-PAID          MICHELLE COCHRAN
MOTION FEE                         $10.00   E-PAID          MATTHEW R BEATTY
MOTION FEE                         $10.00   E-PAID          ANDREW WARE
MOTION FEE                         $10.00   E-PAID          CRAIG PATRICK
MOTION FEE                         $10.00   E-PAID          SHANNON BANGLE
MOTION FEE                         $10.00   E-PAID          CRAIG PATRICK
MOTION FEE                         $10.00   E-PAID          CRAIG PATRICK
STATEWIDE EFILING FEE              $20.00   PAID            PATRICK LAW FIRM
INDIGENT                           $25.00   PAID            PATRICK LAW FIRM
SUPREME COURT CHAPTER 51
FEE                                $50.00   PAID            PATRICK LAW FIRM
FILING                            $100.00   PAID            PATRICK LAW FIRM


       Balance of costs owing to the Fourth Court of Appeals, San Antonio, Texas: 0.00


       Court costs in this cause shall be paid as per the Judgment issued by this Court.


     I, KEITH E. HOTTLE, CLERK OF THE FOURTH COURT OF APPEALS OF THE STATE OF
TEXAS, do hereby certify that the above and foregoing is a true and correct copy of the cost bill of
THE COURT OF APPEALS FOR THE FOURTH DISTRICT OF TEXAS, showing the charges and
payments, in the above numbered and styled cause, as the same appears of record in this office.

      IN TESTIMONY WHEREOF, witness my hand and the Seal of the COURT OF APPEALS for
the Fourth District of Texas, this December 4, 2015.

                                                          KEITH E. HOTTLE, CLERK



                                                          Cynthia A. Martinez
                                                          Deputy Clerk, Ext. 53853